Park, J.
The defendants claim that the deed from Corbin to Ormsbee is free from ambiguity and hence that the court should have given a construction to the reservation it contains.
The language of the reservation is, “ apiece of land where the school-house stands, and a few -rods of ground by said school-house,” and subsequently this language is used: “the school-house and the land to accommodate the same. ” It became a material question on the trial in the court below, how much land was embraced by the reservation. The plaintiffs contended that it covered the whole of a triangular piece of land on which the school-house stood, and the defendants claimed that it extended only to twenty-four square rods of ground. It is easy to see that the deed itself throws no light upon the question. Its terms are indefinite. They are as consistent with the one claim as with the other. Who can say, as a matter of law, how much land is necessary to ac-. commodate a school, or how much is contained in a few rods of ground by the school-house ?
Indeed the claim of the defendants is based upon information outside of the deed. They infer that the grantor reserved twenty-four square rods only from the fact that that number of rods had been previously conveyed by Corbin to the plaintiffs; but the deed in question has no reference to the deed by which that conveyance was effected and consequently that deed cannot be considered as a part of this.
The construction of a written document is a matter of law, where the meaning is to be - ascertained from the document itself; but where the meaning can be understood only from extrinsic facts, the construction is generally a question of fact for the jury. Jennings v. Sherwood, 8 Conn., 122 ; 1 Starkie’s Evidence, 429.
The motion does not disclose the extrinsic facts and cir*334cumstances relied upon by the plaintiffs as tending to show that the reservation extended to the whole of the triangular piece of land. Its silence in this respect requires us to assume that there were such facts, for the motion is the motion of the defendants, and, if there were no such facts the defendants should have shown it. They bring the case before this court, claiming that there was error in the ruling of the.court below, and they should lay the foundation for such claim by showing that the case required the court to comply with their request.
The defendants further claim that the court erred in its charge to the jury on the question of prescription. They insist that the court should have gone further in its charge and told the jury that the adverse use and possession must have been with the knowledge and acquiescence of the owner.
It is true that, where an easement is acquired by prescription, the adverse use is presumed to have been with the knowledge and acquiescence of the owner ;. and the same is true where the fee of property is acquired by adverse possession. To give this knowledge and obtain this acquiescence the law requires that the owners shall be ousted of possession ; that the ouster shall be continued uninterruptedly for a period of fifteen years ; that the possession shall be open, visible and exclusive in another. The law designs that the owner shall have ample knowledge on the subject, and a full opportunity to assert his claim, but if lie sleeps upon his rights for a period of fifteen years he is presumed to have acquiesced in the claims of another. It is scarcely possible that injustice can be done in this respect, and indeed in the case under consideration it was not pretended by the defendants .that the owner of the soil had no knowledge on the subject. He resided in the neighborhood and during all the time occupied the land for other purposes than those for which its use was claimed by the plaintiffs. Under these circumstances there would be no ground for a new trial, even if the defendants are correct in ¿heir claims in regard to the law.
But there is no error in the charge of the court. Adverse possession imports knowledge and acquiescence on the part of *335the owner. It cannot exist under his license, permission or indulgence; and hence, where it exists, if the owner refrains from asserting his rights, he necessarily must acquiesce in the claims of another. Sargent v. Ballard, 9 Pick., 251 ; 2 Wms. Saund., 175 d., note 2; 3 Dane’s Abr., 251, 252.
The defendants further claim that a reservation in a deed to one not a party to it is void. This is undoubtedly true, but the deed in question makes no reservation to the plaintiffs. They simply claim that, if the grantor reserved the land in controversy, then the defendants acquired no title to the same by deed.
The last claim of the defendants for a new trial raises no question of law for the determination' of this court, but calls in question the sufficiency of the evidence to show a prescriptive right in the plaintiffs. But the motion of the defendants is not a motion for a new trial on the' ground of a verdict against the evidence in the case, and therefore this claim of the defendants cannot be considered.
A new trial is not advised.
In this opinion the other judges concurred; except Carpenter, J., who having tried the case in the court below did not sit.